TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00567-CV


Robert Belt, Appellant

v.

Point Venture Property Owners' Association Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-01-002920, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


		Appellant Robert Belt brings this restricted appeal from an order to pay excess
proceeds from a tax foreclosure sale of property.  See Tex. Tax Code Ann. § 34.04 (West Supp.
2007).  The underlying suit was brought by Travis County on behalf of various taxing units (1) to
recover delinquent taxes, penalties and interest against Pankaj Mohanlal Naik, as the property owner,
and against Point Venture Property Owners' Association, Inc. (in rem only), by virtue of a lien
Point Venture had placed on the property.  Default judgment was entered against both defendants
on April 30, 2004, and the trial court ordered the property sold and the proceeds, after satisfaction
of the judgment, disposed in accordance with the tax code:

	The officer conducting the sale shall pay any excess proceeds after payment of all
amounts due all participants in the sale as specified above to the Clerk of the Court
issuing the Order of Sale, who shall maintain and dispose of such excess proceeds
in accordance with the provisions of Texas Tax Code §§ 34.03 and 34.04.


Belt purchased the property from Naik shortly before the tax foreclosure sale occurred.
		The excess proceeds in the amount of $17,836.81 from the foreclosure sale were paid
to the clerk of the court, and appellee Point Venture Property Owners' Association, Inc. filed a
petition asserting a claim to the excess proceeds in March 2007.  The trial court held a hearing and
ordered the release of $4,112 to Point Venture on April 13, 2007.  Belt filed a notice of appeal of the
order on May 14, 2007, but he did not pursue the appeal.  He filed a motion to intervene and a
motion for new trial on May 17, 2007.  Belt contended that a new trial should be awarded because
he did not have notice or an opportunity to participate in the April hearing.  Belt also filed a petition
to recover excess proceeds of $13,724.81 on June 22, 2007, and was awarded this amount on August
24, 2007.  In his petition to recover the remaining amount, Belt did not seek to have the prior
payment to Point Venture from the excess proceeds set aside.  On October 10, 2007, Belt filed a
notice of restricted appeal of the April 13, 2007 order.
		On January 31, we notified Belt of our concern that we lacked jurisdiction over the
appeal because the April 13, 2007 order was interlocutory and informed him that the appeal was
subject to dismissal unless a response was filed by February 11, 2008.  See Tex. R. App. P. 42.3. 
In response, Belt contends that the order is appealable because section 34.04 of the property code
allows appeals from orders for excess proceeds and the trial court stated that the order was
appealable.  Id.
		We agree that section 34.04 provides a right to appeal, but conclude that the April 13
order was interlocutory, and not a final, appealable order from which Belt may appeal.  See Nelson
v. Lubbock Cent. Appraisal Dist., No. 07-02-0349-CV, 2003 Tex. App. LEXIS 3733, at *4-6
(Tex. App.--Amarillo Apr. 30, 2003, no pet.) (mem. op.) (holding order to distribute part of excess
proceeds under section 34.04 of the tax code interlocutory); see also Johnson v. Ameriquest
Mortgage Co., No. 14-04-00121-CV, 2004 Tex. App. LEXIS 4309, at *4-5 (Tex. App.--Houston
[14th Dist.] May 13, 2004, no pet.) (mem. op.) (trial court retains plenary jurisdiction to set aside
order to distribute excess proceeds under section 34.04 of the tax code when order does not address
all claims to the proceeds; citing Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993)).  The
April 13, 2007 order only directed the distribution of a portion of the excess proceeds.  This Court
lacks jurisdiction over an appeal from an interlocutory order unless jurisdiction is specifically
provided by statute.  See Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).  No statute authorizes an interlocutory appeal from
an order to distribute a portion of the excess proceeds from a tax sale.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014 (West Supp. 2007).  Accordingly, this appeal is dismissed for want of
jurisdiction.

						__________________________________________
 		Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 22, 2008
1.   The taxing units were Travis County, Lago Vista Independent School District, Travis
County Emergency Services District No. 1, and Water Control Improvement District-Point Venture.